Citation Nr: 0944461	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-05 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1970 to May 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The appeal was remanded by 
the Board in March 2009 for the purpose of obtaining 
additional medical records and to provide the Veteran with a 
VA examination.  Such development has been accomplished and 
the case is ready for appellate review.  

A hearing was held at the RO before the undersigned Veterans 
Law Judge in November 2008.  A transcript of that proceeding 
is associated with the claims folder.  

The Veteran has also raised the issue of PTSD as due to 
personal assault.  The RO has not yet addressed this issue 
and it is referred back to that office for appropriate 
action.


FINDING OF FACT

The service treatment records do not show any complaints or 
treatment referable to the cervical spine; post-service 
treatment regarding the neck/cervical spine is first seen in 
2000, almost 30 years following separation from service.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated 
by active service, is not proximately due to or the result of 
a service-connected disability, and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the Veteran was sent a notice letter in January 2005 
that provided information as to what evidence was required to 
substantiate the claim and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  

The notice letter discussed above fully addressed all notice 
elements and was sent prior to the initial RO decision in 
this matter.  Therefore, the Board concludes that adequate 
notice was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  


To the extent that the Veteran was never informed of how VA 
determines disability ratings and effective dates, as the 
instant decision denies service connection, no disability 
rating or effective date will be assigned.  Accordingly, any 
absence of Dingess notice is moot.  Therefore, no further 
development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record, 
including testimony provided at November 2008 before the 
undersigned.  The Board has carefully reviewed such 
statements and concludes that no available outstanding 
evidence has been identified.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection 

The Veteran contends that he injured his neck when he was 
physically assaulted during active service.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts and Analysis

In the present case, the service treatment records do not 
show complaints or treatment referable to a cervical spine or 
neck disability.  The separation examination in April 1972 
revealed normal findings.  The Veteran's personnel records, 
which were obtained upon remand, are also silent as to any 
reports of assault or injury that would be consistent with 
the Veteran's contentions regarding his neck disability.  

However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not support a finding that 
any current cervical spine problems are causally related to 
active service, for the reasons discussed below.  

Following service, treatment for neck complaints is first 
demonstrated in private chiropractic records dated in July 
2000.  At that time, the Veteran reported having shoulder and 
neck pain for several days after swimming in the pool and 
playing with kids; he also reported having a diving accident 
in 1965.  He did not, however, mention the alleged in-service 
neck injury as part of his relevant medical history. Notably, 
the chiropractic records note that "past history" was non-
contributory.  The Veteran was ultimately treated for acute 
neck pain, and diagnosed with cervical strain with cervical 
spondylosis.  

Based on the above, the clinical evidence of record fails to 
demonstrate continuity of neck symptomatology such as to 
enable the conclusion that the current cervical spine 
problems are causally related to active service.  Indeed, 
there was no demonstrated treatment referable to the neck 
until almost 3 decades after the Veteran's military 
discharge, and this includes a review of Social Security 
Administration records obtain following remand.  In this 
regard, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges statements submitted by the Veteran, 
including his hearing testimony from November 2008, in which 
he stated that his neck pain has been present since active 
service.  In this vein, the Board notes that he is competent 
to give evidence about his observable symptoms.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

However, the absence of documented complaints or treatment 
for several decades following military discharge is more 
probative than the Veteran's current recollection as to 
symptoms that he experienced in the distant past.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through lay statements and testimony.  

Even in the absence of demonstrated continuity of 
symptomatology, a grant of service connection would be 
warranted if the evidence contains a competent medical 
opinion causally relating the current disorder to active 
service.  Here, however, a VA examiner reached the opposite 
conclusion.  In this regard, the Veteran underwent a VA 
examination September 2009 for evaluation of his claimed neck 
disorder.  After a thorough review of the Veteran's claims 
file and his various contentions regarding the neck injury, 
the examiner opined that it was less likely than not that his 
cervical spine condition (diagnosed as degenerative joint 
disease with cervical spine stenosis) was caused by, or the 
result of service.  In so finding, he noted that the service 
treatment records, including his 1972 separation examination, 
were silent as to any spine or neck problems; the examiner 
further noted that there was no documentation of chronic neck 
problems between 1972 and 2004.  Accordingly, the examiner 
concluded that his current cervical spine problems were not 
related to service.  Notably, no other competent medical 
evidence of record refutes this opinion.  

Therefore, based on the above, the Board finds that the 
greater weight of the probative evidence fails to demonstrate 
that the Veteran's current cervical spine disability is 
causally related to active service.  The September 2009 
opinion was unambiguous, and the VA examiner unquestionably 
found the possibility of a nexus to service to be less likely 
than not.  Therefore, the weight of competent medical 
evidence does not support the claim.

The Board has also considered the Veteran's statements 
asserting a relationship between his currently-diagnosed neck 
disability and active duty service.  In rendering a decision 
on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert, supra.

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno, supra; see also Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("although interest may affect the credibility 
of testimony, it does not affect competency to testify").

Again, the Veteran is competent to report symptoms because 
this requires only personal knowledge, not medical expertise, 
as it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the Veteran's statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony). 

Finally, the Board has also considered whether the one-year 
presumption is applicable.  Specifically, while arthritis is 
regarded as a chronic disease under 38 C.F.R. § 3.309(a), in 
order for the presumption to operate, such disease must 
become manifest to a degree of 10 percent or more within 1 
year from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  As the evidence of record fails to establish 
any clinical manifestations of cervical spine arthritis 
within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

In sum, there is no support for a grant of service connection 
for a cervical spine disability.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 
supra. 


ORDER

Entitlement to service connection for a cervical spine 
disability is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


